UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Gallery Management Holding Corp. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 36381U 106 (CUSIP Number) Darlene Nelson 9093 East Nassau Ave. Denver, Colorado 80237 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 25, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedulebecause of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.36381U 106 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Darlene Nelson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization – Colorado Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power- 21,000,000 8. Shared Voting Power-0- 9. Sole Dispositive Power- 21,000,000 10 Shared Dispositive Power –-0- Aggregate Amount Beneficially Owned by Each Reporting Person –21,000,000 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 95.4% Type of Reporting Person (See Instructions)IN CUSIP No.36381U 106 Item 1.Security and Issuer This Schedule13D (this “Schedule”) relates to the shares of common stock, $0.001 par value (the “Common Stock”), of Gallery Management Holding Corp., a Colorado corporation (the “Company”). The principal executive offices of the Company are located 9093 East Nassau Ave. Denver, Colorado 80237. Item 2.Identity and Background The person filing this statement (the “Reporting Person”) is: Darlene Nelson.Darlene Nelson is the President, Chief Executive and Financial Officer, Treasurer, and a Director of the Company. The business address of the Reporting Person is located 9093 East Nassau Ave. Denver, Colorado 80237. During the last five years, the Reporting Person has not (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction making it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. The Reporting Person is a U.S. citizen. Item 3.Source and Amount of Funds or Other Consideration In August, 2007, the Reporting Person was issued a total of 21,000,000 restricted common shares at a price of $0.001 for the transfer of Gallery Management, Inc. to the Company. Item 4.Purpose of Transaction The Reporting Person holds the shares of Company Common Stock for investment. In addition, the Reporting Person may sell shares of Company Common Stock from time to time as they deem advisable and depending on market conditions. Except as set above, the Reporting Person does not have any definitive present plans or intentions which would result in or relate to any of the matters set forth in subparagraphs (b) through (j) of the instructions to Item 4 of Schedule I 3D. Item 5.Interest in Securities of the Issuer As ofMarch31, 2011, based upon information provided by the Company, there were 22,210,200shares of Common Stock outstanding. The Reporting Person’s interest in the Company is as follows: In August, 2007, the Reporting Person was issued a total of 21,000,000 restricted common shares at a price of $0.001 for the transfer of Gallery Management, Inc. to the Company. CUSIP No.36381U 106 Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issues There are no applicable contracts, arrangements, understandings or relationships, except as otherwise described herein. Item 7.Material to be Filed as Exhibits None After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned certify that the information set forth in this statement is true, complete and correct. Date:May 25, 2011 Signature: /s/ Darlene Nelson Name: Darlene Nelson End of Filing
